Citation Nr: 1637504	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2004 for the grant of service connection for tinnitus.

2.  Whether there was clear and unmistakable error (CUE) in the July 1969 rating decision denying entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1962 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded these matters in January 2011 and June 2014.  In both the January 2011 and June 2014 Remands, the Board noted that the issues of CUE and entitlement to an earlier effective date are inextricably intertwined.  
   
The Veteran testified before the undersigned Veterans Law Judge at an October
2010 Travel Board hearing as to the issue of entitlement to an effective date prior to May 7, 2004 for the grant of service connection for tinnitus.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2010 in connection with the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus.  

As noted earlier, these issues were most recently remanded in June 2014 for additional development.  At that time, the issue of whether there was clear and unmistakable error in a July 1969 rating decision denying service connection for tinnitus was remanded for the issuance of a statement of the case (SOC).   See Manlincon v. West, 12 Vet. App. 238 (1999).  Following the issuance of the SOC in March 2015, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issue of clear and unmistakable error in a July 1969 rating decision.  At that time, the Veteran indicated that he wanted a hearing via videoconference before a Veterans Law Judge of the Board.  

The Board observes that there is no indication that any steps have been taken to schedule such a videoconference hearing as to this issue, and his hearing request has not been withdrawn.  In addition, the Veteran has not otherwise presented testimony on the issue of whether there was clear and unmistakable error in a July 1969 rating decision.  The Board finds that a decision on the remaining issue must be deferred, as the issue of entitlement to an earlier effective date for the grant of service connection is inextricably intertwined with the issue of whether there was clear and unmistakable error in the 1969 denial of service connection for tinnitus and the Veteran may present additional testimony relevant to this claim.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before the undersigned Veterans Law Judge so that the Veteran may present testimony as to the issue of whether there was clear and unmistakable error in a July 1969 rating decision denying service connection for tinnitus.   

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




